DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021, has been entered.

Election/Restrictions
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 13-17, 19, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 5, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I and II and Sub-Species A and B is withdrawn.  Claims 29-32, 34, 35, and 38, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reams Goodloe on April 13, 2021.
The application has been amended as follows:
10.	A method for removing a catheter at an interface of the catheter with a dermis portion of a patient with the catheter removal instrument set forth in claim 21, comprising:
the two instrument arms 
	working the 
	expanding digital pressure against the instrument arms supporting the jaws to move the jaws away from one another and against the dermis during the working;  and
	removing the catheter.

15.	A method for removing a catheter at an interface of the catheter with a dermis portion of a patient with the catheter removal instrument set forth in claim 21, comprising:
	providing [[a]] the catheter removal instrument
	engaging a catheter tube below the dermis with the  and
	removing the catheter, by providing outward force on the catheter via the catheter removal instrument.

	In claim 19, line 2, “a pair of arms” is replaced with --the instrument arms--.

	In claim 21, lines 6-7, “having a proximal end and a jaw portion having a distal end” is replaced with --at a proximal end and a jaw portion at a distal end--.

Allowable Subject Matter
Claims 10, 13-17, and 19-38 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest in the context of the claims, the curved jaws comprising openings defined by tips and valleys, and jaws tapered towards the distal end of the jaw, such that the curved jaws configured to clamp around a catheter for removal of the catheter.  Steiner et al. (US 20080177297) discloses a similar instrument, but the jaws are not tapered at the distal end.  Delahoussaye et al. (US 20120203240) and Brinkerhoff et al. (US 5354312) each disclose a catheter removal device comprising a similar jaw portion, but the instruments do not comprise two instrument arms pivotally connected at a hinge, wherein the arms each include a digitally manipulative portion at the proximal end and a jaw portion at the distal end as necessitated by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	/WADE MILES/             Primary Examiner, Art Unit 3771